                      UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                 )
                                           )
                                           )
 V.                                        )      CRIMINAL NO. 2:12-CR-66-DBH
                                           )
 WILLIE REMBERT,                           )
                                           )
                DEFENDANT/PETITIONER       )


                ORDER AFFIRMING RECOMMENDED DECISION
                       OF THE MAGISTRATE JUDGE


      On May 3, 2019, the United States Magistrate Judge filed with the court,
with copies to the parties, his Recommended Decision on 28 U.S.C. § 2255
Motion. The time within which to file objections expired on May 17, 2019, and
no objection has been filed. The Magistrate Judge notified the parties that failure
to object would waive their right to de novo review and appeal.
      It is therefore ORDERED that the Recommended Decision of the Magistrate
Judge is hereby ADOPTED. The motion for habeas relief under 28 U.S.C. § 2255
is DISMISSED. No certificate of appealability pursuant to Rule 11 of the Rules
Governing Section 2255 Cases shall issue because there is no substantial
showing of the denial of a constitutional right within the meaning of 28 U.S.C.
§ 2253(c)(2).

      SO ORDERED.

      DATED THIS 30TH DAY OF MAY, 2019

                                               /S/D. BROCK HORNBY
                                               D. BROCK HORNBY
                                               UNITED STATES DISTRICT JUDGE
